Supreme Court
OF
NEvaDA

(0) 1947A GRBs

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

DANNY LORA, No. 85515
Appellant,
Vs. .
THE STATE OF NEVADA, | LL ED
Respondent.

 

 

 

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from a purported district court
order dismissing a postconviction petition for a writ of habeas corpus.
Seventh Judicial District Court, White Pine County; Steve L. Dobrescu,
Judge.

This court’s review of this appeal reveals a jurisdictional defect.
Specifically, no decision had been made on the petition when appellant filed
the notice of appeal on October 11, 2022. Thus, the notice of appeal is
premature. See NRS 177.015(3) (stating that a defendant only may appeal
from a final judgment or verdict). Appellant may file an appeal from a final
order of the district court dismissing his petition. Accordingly, this court

ORDERS this appeal DISMISSED.

Hardesty

ANG! A Ts

Stiglich Herndon

 

 
cc: Hon. Steve L. Dobrescu, District Judge
Danny Lora
Attorney General/Carson City
White Pine County District Attorney
Attorney General/Ely
| White Pine County Clerk

|
|

SuPREME CourT
OF
Nevapa 9

(0) IM7A oi